Citation Nr: 0715112	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  99-13 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disorders (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The veteran had active service from April 1959 to July 1967, 
and from May 1968 to May 1972.  The veteran also served in 
the Army Reserve, including several periods of active duty 
for training.

Initially, the Board of Veterans' Appeals (Board) notes that 
further development was undertaken in this matter pursuant to 
prior remands from the Board in September 2002, August 2004, 
and March 2006, and that the requested action has been 
accomplished to the extent possible.  This case is now ready 
for further appellate review.


FINDING OF FACT

The veteran is service-connected for post-traumatic stress 
disorder, currently rated as 30 percent disabling, tinnitus, 
currently rated as 10 percent disabling, and noncompensable 
hearing loss; he is not precluded from all forms of 
substantially gainful employment by reason of the service 
connected disability.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that this matter has now been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claim for entitlement to a total rating 
based on individual unemployability due to service-connected 
disability.

First, following the initial adjudication of the veteran's 
claim and September 2002 and August 2004 remands from the 
Board for procedural and evidentiary considerations, the 
veteran was advised in a September 2004 letter of the 
evidence necessary to substantiate his claim for a total 
disability rating, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In addition, following another Board remand in March 2006, 
the veteran was provided with another letter in July 2006, 
which advised him of the bases for assigning ratings and 
effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Although the VCAA notice letter of September 2004 did not 
specifically request that appellant provide any evidence in 
appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
regional office (RO) and the Board, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  All the VA requires 
is that the duty to notify under the VCAA is satisfied, and 
the claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have then been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding records or 
documents that have not been obtained or that are not 
adequately addressed in records or documents that are already 
in the claims folder.  While the Board notes the veteran's 
contention that there may be missing Social Security 
Administration (SSA) medical records pertaining to a 
favorable determination dated in February 2000, the 
determination specifically acknowledges that it is based on 
service-connected and nonservice-connected disabilities, and 
in any event, the record reflects multiple efforts by the RO 
to obtain the veteran's complete SSA file following the 
filing of the veteran's claim in 1999, and the record 
contains a recent response from SSA with accompanying records 
dated in September 2004.  

The veteran has also been provided with appropriate 
examinations and opinions regarding the impact of his 
service-connected disability on his unemployability, and has 
not indicated any intention to provide a medical opinion to 
contradict any of these opinions or otherwise provide 
additional evidence in support of his claim.  

Consequently, based on all of the foregoing, the Board finds 
that another remand of this claim for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, disabilities affecting a single body system 
such as the digestive system will be considered one 
disability.  The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages for the service-connected 
disability or disabilities are met and in the judgment of the 
rating agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  Id.  Marginal employment generally shall 
be deemed to exist when the earned annual income of the 
veteran does not exceed the amount established by the United 
States Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person, and consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.

In this case, the veteran holds a 30 percent rating for 
service connected PTSD, 10 percent for tinnitus, and a 
noncompensable rating for hearing loss. The veteran is not 
service connected for any other disability.  Under VA 
regulations, his combined 40 percent rating does not meet the 
schedular criteria to render him eligible for consideration 
of a TDIU rating under 38 C.F.R. § 4.16(a). 

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2006). 
Rating boards are required to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  Id.  Where a claimant does not meet the schedular 
requirements of 4.16(a), the Board has no authority to assign 
a TDIU rating under 4.16(b) and may only refer the claim to 
the C&P Director for extraschedular consideration.  Bowling 
v. Principi, 15 Vet. App. 1 (2001).

An assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b) (2006).  The veteran's age and effects of non- 
service connected disability, however, are not factors for 
consideration. 38 C.F.R. §§ 3.341(a), 4.19 (2006).  The issue 
at hand involves a determination as to whether there are 
circumstances in this case, apart from the non-service- 
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The Board must determine 
if there is some service connected factor outside the norm 
which places the veteran in a different position than other 
veterans with a 40% combined disability rating.  Id.  The 
fact that the veteran is unemployed or has difficulty 
obtaining employment is not enough as a schedular rating 
provides recognition of such.  Id.  Rather, the veteran need 
only be capable of performing the physical and mental acts 
required by employment.  Id. The schedular criteria 
contemplate compensating a veteran for considerable loss of 
working time from exacerbations proportionate to the severity 
of the disability. See 38 C.F.R. § 4.1 (2006).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  The ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this regard, as was noted above, the February 2000 SSA 
determination finding unemployability did so in the context 
of both service-connected and nonservice-connected 
disability, and July and August 2006 VA medical opinions find 
that the veteran is not precluded from employment due to 
either his PTSD or service-connected hearing impairment.  
Consequently, while the evidence indicates that the veteran's 
service-connected disabilities of PTSD, tinnitus, and hearing 
loss are clearly disabling in light of his limited education 
and occupational history in the field of drilling and 
blasting, the Board finds that these disabilities have not by 
themselves been manifested by symptoms that are of a nature 
to preclude him from engaging in all forms of substantially 
gainful employment.  

In arriving at this conclusion, consideration has been given 
to the doctrine of reasonable doubt; however, in view of the 
opinions by VA examiners that the veteran's service connected 
disabilities do not preclude employment and the absence of 
any countervailing evidence, it is clear that the 
preponderance of the evidence favors a denial of the 
veteran's claim.  Thus, there is no reasonable doubt to be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(B).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


